Dismissed and Memorandum Opinion filed April 23, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00201-CR

             LORENZO DEWAYNE WASHINGTON, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

          On Appeal from the County Criminal Court at Law No. 12
                           Harris County, Texas
                      Trial Court Cause No. 2276510

                          MEMORANDUM OPINION

      Appellant entered a guilty plea to the offense of failure to identify to a police
officer. In accordance with the terms of a plea bargain agreement with the State,
the trial court assessed punishment at confinement for 30 days in county jail with
10 days credit. We dismiss the appeal.

      The trial court signed a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005). On March 20, 2020, this court notified the parties that the appeal
would be dismissed for lack of jurisdiction unless a party demonstrated that the
court has jurisdiction. No response has been received.

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2